Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the amendment filed March 7, 2022.

3.	Claims 21, 29, and 36 have been amended and claim 28 has been cancelled.

4.	Claim 1-27 and 29-40 have been examined and are pending with this action.


EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

6.	Authorization for this examiner’s amendment was given in a telephone interview with Joel S. Simon (Reg. No. 70,271) on March 14, 2022.

7.	The application has been amended as follows:
21. (Currently Amended) A computer-implemented method, comprising: receiving, with a processor of a computing device associated with a sender or with a processor of a computing 
in response to receiving, via the processor, an indication that a selection tool of the computing device is positioned over a button of a graphical user interface associated with sending the electronic communication data, determining, with the processor, whether each and every recipient in the recipient list is permitted to receive the content data included in the received electronic communication data [[by;]] by:
identifying whether the content data includes at least one category of data associated with at least one respective access restriction rule; and 
in response to the identifying, determining, with the processor, whether respective content access permission data for each and every recipient of the recipient list complies with the at least one respective access restriction rule associated with the identified at least one category of data; and 
in response to determining that the respective content access permission data for at least one recipient in the recipient list does not comply, causing, with the processor, the computing device associated with the sender to: 
disable the button of the graphical user interface and update a display of the button so as to indicate that the button is disabled; 
block the electronic communication data from being transmitted to the recipient list; and 
provide a notification indicating that at least one recipient in the recipient list is not permitted to receive at least a portion of the content data.

29. (Currently Amended) A computer-implemented method for screening electronic communications, the method comprising: 
responsive to receiving an indication that a selection tool of the computing device is positioned over a button of a graphical user interface associated with sending the electronic communication data, analyzing a domain name of an email address of at least one party listed on a recipient list of the electronic communication; 
using the analysis of the domain name, classifying the at least one party listed on the recipient list based on types of content that the at least one party is permitted to receive as defined by data access permissions of the at least one party listed on the recipient list; 
analyzing contents of the electronic communication to determine whether the contents violate the data access permissions of the at least one party listed on the recipient list; and 
upon determining that the contents of the electronic communication violate the data access permissions of the at least one party listed on the recipient list, causing the computing device associated with the party desiring to send the electronic communication to: 
disable the button of the graphical user interface and update a display of the button so as to indicate that the button is disabled;
block the electronic communication data from being transmitted to the recipient list; and 
output a notification indicating that at least one party listed on the recipient list is not permitted to receive the contents of the electronic communication.

36. (Currently Amended) A computer-implemented method for screening electronic communications, the method comprising: 
using a processor of a computing device associated with a party desiring to send an electronic communication or a processor of a computing device in network communication with 
in response to receiving, via the processor, an indication that a selection tool of the computing device is positioned over a button of a graphical user interface associated with sending the electronic communication data:
comparing the domain names to a screening list; 
determining, based on the comparison, whether the domain names associated with the email addresses of parties on the recipient list are permitted to receive the contents of the electronic communication; and 
in response to determining that at least one of the domain names is not permitted to receive the contents of the electronic communication, causing the computing device associated with the party desiring to send the electronic communication to: 
disable the button of the graphical user interface and update a display of the button so as to indicate that the button is disabled; 
block the electronic communication data from being transmitted to the recipient list; and 
output a notification.


Allowable Subject Matter
8.	Claims 21-27 and 29-40 are allowable over prior art of record in light of the arguments presented in the Amendment filed March 7, 2022, the Examiner’s Amendment above, and the Terminal Disclaimer filed March 18, 2022.

9.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “in response to receiving, via the processor, an indication that a selection tool of the computing device is positioned over a button of a graphical user interface associated with sending the electronic communication data, determining, with the processor, whether each and every recipient in the recipient list is permitted to receive the content data included in the received electronic communication data by: identifying whether the content data includes at least one category of data associated with at least one respective access restriction rule; and in response to the identifying, determining, with the processor, whether respective content access permission data for each and every recipient of the recipient list complies with the at least one respective access restriction rule associated with the identified at least one category of data; and in response to determining that the respective content access permission data for at least one recipient in the recipient list does not comply, causing, with the processor, the computing device associated with the sender to: disable the button of the graphical user interface and update a display of the button so as to indicate that the button is disabled;  block the electronic communication data from being transmitted to the recipient list; and provide a notification indicating that at least one recipient in the recipient list is not permitted to receive at least a portion of the content data” as recited in independent claim 21.
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “responsive to receiving an indication that a selection tool of the computing device is positioned over a button of a graphical user interface associated with sending the electronic communication data, analyzing a domain name of an email address of at least one party listed on a recipient list of the electronic communication;  using the analysis of the domain name, classifying the at least one party listed on the recipient list based on types of content that the at least one party is permitted to receive as defined by data access permissions 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “in response to receiving, via the processor, an indication that a selection tool of the computing device is positioned over a button of a graphical user interface associated with sending the electronic communication data: comparing the domain names to a screening list; determining, based on the comparison, whether the domain names associated with the email addresses of parties on the recipient list are permitted to receive the contents of the electronic communication; and in response to determining that at least one of the domain names is not permitted to receive the contents of the electronic communication, causing the computing device associated with the party desiring to send the electronic communication to: disable the button of the graphical user interface and update a display of the button so as to indicate that the button is disabled; block the electronic communication data from being transmitted to the recipient list; and output a notification” as recited in independent claims 36.
In summary, although prior art of record teaches screening recipient of electronic messages prior to transmission, prior art of record fails to explicitly teach that the steps recited in independent claims 21, 29, and 36 are “responsive to receiving an indication that a selection 
For at least theses reasons above, claims 21-17 and 29-40 are allowable.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
March 20, 2022